Citation Nr: 0636556	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral immersion 
foot (trench foot).

5.  Entitlement to service connection for cervical dysplasia.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for recurring skin 
disease, and residuals thereof.  

8.  Entitlement to service connection for irritating scars.

9.  Entitlement to service connection for a foot disorder, 
including flat feet, and bilateral plantar fasciitis as 
secondary to immersion foot.

10.  Entitlement to service connection for a gynecological 
disorder manifested by painful menstrual periods.

11.  Entitlement to service connection for a digestive 
disorder, including gastritis.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for decreased 
eyesight, including blurred vision as a residual of 
headaches, and/or as secondary to sinusitis.  

14.  Entitlement to service connection for a respiratory 
disability, including asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1994, and January 1996 to May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The issues of an initial rating in excess of 30 percent for 
service-connected PTSD, and claims of service connection for 
a back disability, bilateral immersion foot, chronic 
sinusitis, recurring skin disease and residuals thereof, 
irritating scars, a foot disorder (including flat feet and 
plantar fasciitis as secondary to immersion foot), a 
gynecological disorder manifested by painful menstrual 
periods, a digestive disorder, headaches, decreased eyesight, 
and a respiratory disorder including asthma, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned the 
maximum rating of 10 percent.

2.  The veteran does not currently suffer from diagnosed 
cervical dysplasia, or a medically identified disorder 
related thereto.  



CONCLUSIONS OF LAW

1.  There is no legal entitlement for a separate 10 percent 
evaluation for each ear for "bilateral" tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).

2.  Service connection for cervical dysplasia is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
September 2001, July 2002, and December 2003 letters.   

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered herein:  The letters mentioned above told 
the veteran of any information and evidence needed to 
substantiate a claim of service connection.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In terms of any 
notification regarding downstream elements (like a disability 
rating and effective date), it is noted that due to the 
denial of the issues below, any such downstream issue is 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

Further, the veteran received sufficient notification prior 
to and following the rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also  Mayfield v. 
Nicholson, 444 F.3d 1328 (2005), which supports the 
proposition that any timing error can be cured when VA 
employs proper subsequent process.  

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the various letters of record.  Also, the July 
2002 letter asked the veteran to tell VA about "any 
additional information or evidence" that she wanted VA to 
try and help her get.  The latter statement at the very least 
told the veteran that VA was not placing any limits on the 
kind of evidence that the veteran could submit in support of 
her claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Because the matter of an increased rating for tinnitus is 
denied below as a matter of law, a VA examination is not 
necessary.  For the claim of service connection for cervical 
dysplasia, the veteran underwent a VA examination in April 
2002, which was sufficient for a decision on the claim.  The 
RO has obtained various private treatment records concerning 
gynecological treatment, and recent VA treatment notes 
concerning the issue on appeal.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Tinnitus 

In her February 2003 notice of disagreement, the veteran 
appealed all issues of the rating decision, which had 
included a grant of service connection for tinnitus and an 
initial rating of 10 percent.  The veteran's representative 
contended that a separate 10 percent rating of each ear was 
appropriate.  

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

Contrary to the veteran's contentions, however, a recent 
decision from the United States Court of Appeals for the 
Federal Circuit, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
June 19, 2006), held that the preceding rating criteria is 
appropriately interpreted by VA as limiting a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  

Therefore, the claim must be denied due to an absence of 
legal entitlement for the award sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).   

Cervical dysplasia 

A complete review of the record in compliance with 
38 U.S.C.A. § 7104(a) shows that service connection is not 
warranted. 

First, it is noted that service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records show that in December 
1992 a colonoscopy clinic note indicated moderate dysplasia.  
Post-service, a March 2000 private pathology report indicated 
anucleated squamous cells forming plaques (keratosis), which 
may have been seen in association with benign conditions such 
as pessary use, uterine prolapse, DES exposure, inflammation, 
etcetera.  Also, the report noted it was also found in 
underlying malignant or premalignant processes.  An October 
2000 cytology lab report from Barbara Schroeder, M.D., found 
benign cellular changes.  

Thereafter, the veteran reported at an April 2002 VA 
examination that she had had a history of abnormal PAP smears 
in service-but a biopsy had shown that she was okay.  No 
treatments were rendered, and according to the veteran PAP 
smears since then had been normal.  The diagnosis was 
previous questionable dysplastic PAP smear, not confirmed on 
biopsy. 

Further, a March 2003 VA progress note noted that the veteran 
had had a successful cryocone for cervical dysplasia in 1992.  

At this time, it appears that the veteran does not suffer 
from cervical dysplasia, or medically identified disability 
related thereto.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

Thus, service connection cannot be granted for cervical 
dysplasia.  Any other gynecological problems are addressed 
below in the remand section.


ORDER

A separate 10 percent evaluation for each ear for bilateral 
tinnitus is denied.  

Service connection for cervical dysplasia is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

PTSD

In March 2003, a VA examiner diagnosed the veteran as having 
PTSD, and assigned a Global Assessment of Functioning (GAF) 
score of 60.  In her December 2003 notice of disagreement, 
the veteran articulated that her PTSD and depression caused 
her to suffer from suicidal ideation and caused an inability 
to maintain or establish effective relationships.  The 
veteran further stated that manifestations of her service-
connected PTSD were much worse than 30 percent.  
Subsequently, a February 2004 VA mental health consult noted 
that the veteran suffered from major depressive disorder, 
recurrent, dysthymia, and PTSD due to domestic violence in 
military.  The assessor noted the veteran's report of panic 
attacks, expressed some doubt that the symptoms were a true 
panic attack, and sought to explore the matter further.  The 
assigned GAF score was 52.  

Because the veteran's GAF score has apparently fallen, and 
the most recent medical treatment record refers to a 
possibility of panic attacks (which is reflected in a 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411), the veteran should undergo a VA psychiatric 
examination to assess the current severity of her service-
connected mental disorder.  

Back

The veteran's service medical records contain numerous 
complaints regarding back pain.  For example, in December 
1992 the veteran was diagnosed as having lumbar strain, and 
in April 1994, the veteran related that she had had back 
spasms two to three times a seek with a diagnosis of 
mechanical back pain.  Also, there are several Physical 
Profile adjustments due to back pain.  

Post-service, a July 2002 VA radiology report found mild 
degenerative joint disease with some narrowing at L5, S1.  A 
March 2003 VA examination found that x-rays were within 
normal limits, and the veteran continued to complain of low 
back pain.  A February 2004 VA mental health treatment note 
indicated that the veteran's back pain was being handled by 
primary care.

VA examinations of record did not offer an etiological 
opinion, and thus further assessment is necessary.     

Feet

The veteran's service medical records contain a January 1991 
notation that referred to immersion foot; she had complained 
of cold feet for two days.  Her feet had become cold and 
numb, and she had not been allowed to warm up.  Another noted 
contained the veteran's reference to pain on balls of both 
feet to tips of the toes.  Examination found tenderness over 
all MTP joints, and the impression was rule out degenerative 
joint disease.  

Post-service, at a February 2003 VA examination, the veteran 
reported that her feet blister and swell in cold weather.  
Her feet were always cold, and she wore socks to bed.  She 
also had pain and swelling when her feet were really hot.  
The veteran related that she had been diagnosed as having 
plantar fasciitis two years earlier.  She had pain and 
swelling on a daily basis, and left the top of shoes laced 
very loosely.  This latter examiner did not render a 
diagnosis concerning any foot disorder.  Subsequently, a 
March 2003 VA examiner diagnosed the veteran has having 
history of plantar fasciitis, recent onset.

It does not appear, however, that the veteran has been given 
a comprehensive foot examination, and nor has an examiner 
reviewed the veteran's claims file in order to offer a nexus 
opinion.  Thus, the veteran should undergo additional VA 
assessment.  

Sinusitis

The veteran's service medical records indicate that in 
December 1990 the veteran had facial pain and congestions.  
An October 1992 record of acute medical care showed that the 
veteran had a headache, dizziness, and congested head.  The 
assessor found tenderness to palpation over the left 
maxillary sinus, and the assessment was clinical sinusitis.  
In a May 1994 Report of Medical History, the veteran related 
that she had had sinusitis.  

Post-service, a May 2000 private record from MacGregor 
Medical Association had an assessment of probable sinusitis 
related to allergic rhinitis.  A radiology examination found 
questionable retention cyst within the left maxillary sinus.  
At an April 2002 VA examination, the examiner noted the 
veteran's complaints of multiple sinus infections, and that 
she had been on antibiotics numerous times.  The impression 
was allergic rhinitis with intermittent sinusitis, by patient 
report, and no evidence of current acute sinus infection.  
The examiner noted that the veteran reported her nasal 
problems had begun during in time in service but there was no 
event or factors that she could relate that directly would 
have caused this problem-however she did relate it 
temporally to her time in the military.  Thus, the examiner 
concluded that it was as likely as not that it was related to 
her military service.

Subsequently, the veteran underwent another VA examination in 
March 2003, and the veteran reported a 10-11 year history of 
sinus symptoms that occurred mainly in the spring and summer.  
The examiner's impression was that the veteran had a history 
of chronic sinusitis with the military service in the past, 
and did not find any direct evidence to link the chronic 
sinusitis with service in the military.  

In April 2003, a private physician, Dr. Lock diagnosed the 
veteran as having sinusitis.

The preceding VA examinations did not reflect adequate review 
of the veteran's claims file, and particularly, the service 
medical records, to support either a positive or negative 
nexus opinion.  Thus, a comprehensive assessment of the 
entire record by a qualified medical professional is 
necessary prior to making a decision on the claim in 
accordance with the legal standards governing the sufficiency 
of medical opinions.  

Skin and scar

The veteran's service medical records contain a March 1993 
record of medical care that indicated tinea versicolor; the 
veteran had multiple scaly patches with hypopigmentation on 
her trunk and neck.  A May 1994 Report of Medical examination 
noted that the veteran had had fungal like rash on torso, and 
treatment had been adequate.  Also, a scar on the left arm 
was noted secondary to Norplant excision.  The veteran has 
also alleged that she had a pubic scar secondary to in-
service gynecological treatment, and that she has residual 
scarring from the torso rash.

The veteran has not been afforded a comprehensive VA skin 
examination for the purpose of a nexus opinion, which is 
necessary prior to a decision on the claim.  

Gynecological disorder

The veteran's service medical records contain a May 1992 
medical record indicating that the veteran had had painful 
periods.  The veteran was also diagnosed as having 
menorrhagia, probably secondary to emotional and physical 
stress.  

Post-active duty, a September 1997 medical record noted that 
the veteran's stomach was bloated and she had pain suprapubic 
and low back, like labor contractions.  A January 1999 VA 
treatment record noted the veteran's complaints of severe 
cramps with menses with some clots in the first couple of 
days.  An October 2000 private treatment record from Barbara 
Schroeder, M.D., noted that the veteran complained of low 
pelvic pain, and had very irregular and painful periods.  A 
November 2003 VA gynecology surgery consult noted that the 
veteran had dysmenorrhea, and was unable to work.  The plan 
discussed adenomyosis, endometriosis, and other 
possibilities, and perhaps a hysterectomy at some future date 
if all continued badly.

The veteran has not been afforded a comprehensive VA 
gynecological examination for the purpose of an etiological 
opinion, which is necessary under 38 C.F.R. § 3.159(c)(4).  

Digestive disorder

The veteran's service medical records contain an August 1992 
emergency care note where the veteran complained of cramping 
and abdominal pain, and the assessment was constipation.  In 
August 1993, the veteran had vomiting, diarrhea, and stomach 
cramps, and the assessment was probable stomach virus.  In 
February 1994, the veteran had very loose stools and was 
vomiting; she had high bowel sounds, and the assessment was 
possible gastritis.  Post-service, the veteran continued to 
complain of abdominal pain, which a February 2004 VA 
treatment note had related to anxiety.  On her March 2004 
substantive appeal, the veteran related that she suffered 
from the same gastritis-type symptoms as she had had in 
service, but she had not been given a diagnosis thereof.

Given VA's duty to obtain a VA examination when the evidence 
indicates that the claimed disability may be associated with 
in-service injuries, see 38 C.F.R. § 3.159(c)(4), and 
McClendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006) (recognizing that the latter element is a low 
threshold), a remand is necessary for further medical 
assessment with a nexus opinion.     

Headaches and vision

The veteran's service medical records contain a December 1991 
emergency care and treatment note that contained the 
veteran's complaint of a headache for two weeks.  In May 
1993, the veteran had a headache when she hit her head at 
work.  In July 1993, the veteran had had a headache for two 
days, and blurred vision.  It was noted that the veteran had 
not, then, worn glasses.  A September 1993 screening note 
that the veteran got headaches in the temporal region.  On a 
May 1994 Report of Medical History the veteran indicated that 
she had had frequent or severe headache, and wore glasses.  
It also appears that the veteran had suffered headaches in 
service simultaneously with sinusitis.  

The veteran has not been afforded a VA examination to 
determine the nature and etiology of any current chronic 
headaches and blurred vision.    

Asthma

In terms of the veteran's claim of service connection for 
asthma, the record contains a May 2001 progress note from 
MacGregor Medical Association, which noted that the veteran's 
chief complaint of a dry cough over the last four weeks.  The 
impression was allergic rhinitis and bronchitis, and she was 
prescribed, among other things, Proventil for shortness of 
breath.  In June 2001, the assessment was bronchitis with 
asthmatic component not controlled by Proventil inhaler.  

At an April 2002 VA examination, the veteran reported that 
she had recently been diagnosed with asthma.  A private 
medical record from Richard C. Lock, M.D., contained a 
September 2002 diagnosis of acute bronchitis, and asthma 
moderate exacerbation.  In April 2003, the veteran was again 
diagnosed as having bronchitis. 

At a February 2003 VA examination, the veteran complained of 
intermittent upper respiratory tract infections and sinus 
infections on the average of every three months while on 
active duty, and she had a history of asthma diagnosed a year 
and a half ago.  She woke up at night with wheezing and 
shortness of breath, and used an inhaler twice a day.  

On her substantive appeal, the veteran contended that she had 
had many upper respiratory infections in service, and her 
first year out of service she had had a chronic upper 
respiratory infection and bronchitis and was treated by 
Kelsey Seybold.   Also, she reported that she had a diagnosis 
of bronchial asthma.  

A review of the claims file shows that Dr. Seybold's medical 
records have not been obtained-it does not appear, however, 
that the veteran gave an address for Dr. Seybold on her 
application for compensation.  Though numerous duty to assist 
letters told the veteran that it was ultimately her 
responsibility to make sure VA had received all requested 
records that were not in the possession of a Federal 
department or agency, it appears that this case should be 
remanded for the reason described below, and thus, the RO 
should attempt to obtain Dr. Seybold's records.  

It is noted that neither of the VA examinations mentioned 
above assessed the veteran's service medical records, or 
offered a nexus opinion, which is necessary for a decision on 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that information concerning a 
disability rating and effective date is 
provided.  The veteran should also be told 
to submit any evidence in her possession 
that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records, and attempt to obtain records 
from Dr. Seybold (with the veteran's 
assistance in providing appropriate 
information to facilitate acquisition 
thereof).    

3.  The veteran should undergo a VA 
examination for the purpose of nexus 
opinions, with noted claims file review 
including service medical records.  The 
examiner should (1) clarify the nature of 
any current back disability, and determine 
whether it is at least as likely as not 
that any current back disability is 
related to military service; (2) clarify 
the nature of any residuals of a skin 
infection and whether the veteran 
currently has a scar on the inside of her 
left arm and pubic area, and determine 
whether it is at least as likely as not 
that any current skin problem, including 
any identified scars on the left arm and 
pubic area, are related to military 
service; (3) clarify whether the veteran's 
any current manifestations of sinusitis 
are at least as likely as not related to 
military service; (4) clarify the nature 
of any current foot disability, including 
residuals of immersion foot, bilateral 
plantar fasciitis, and flat feet, and 
determine whether it is at least as likely 
as not that any current foot disability 
(i.e., residuals of immersion foot, 
plantar fasciitis, and flat feet) are 
related to military service-including 
whether any plantar fasciitis is 
proximately due to immersion foot; (5) 
clarify the nature of any current 
gynecological disorder, including one 
which manifests with painful periods, and 
determine whether it is at least as likely 
as not that such disorder is related to 
service; (6) clarify the nature of any 
current digestive disorder, and determine 
whether it is at least as likely as not 
that such disorder is related to service; 
(7) clarify the nature of any current 
headaches and blurred vision, and 
determine whether it is at least as likely 
as not that such disorders are related to 
service, including whether the preceding 
are symptoms of sinusitis; and (8) clarify 
the nature of any current respiratory 
disorder, and determine whether it is at 
least as likely as not that a current 
respiratory disorder, including chronic 
bronchitis and/or asthma, is related to 
service.  A rationale should be expressed 
for all opinions.  

4.  The veteran should undergo a VA 
psychiatric examination for the purpose of 
assessing the current severity of the 
service-connected PTSD.  The examiner 
should provide a complete list of 
symptomatology, objective findings from a 
mental status assessment, and a GAF score.  
The examiner should also comment on the 
extent and nature of any occupational and 
social impairment experienced by the 
veteran as a result of her mental 
disorder.  

5.  Then, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 30 percent for service-connected 
PTSD, and claims of service connection for 
a back disability, bilateral immersion 
foot, chronic sinusitis, recurring skin 
disease and residuals thereof, irritating 
scars, a foot disorder (including flat 
feet and plantar fasciitis as secondary to 
immersion foot), a gynecological disorder 
manifested by painful menstrual periods, a 
digestive disorder, headaches, decreased 
eyesight, and a respiratory disorder 
including asthma.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


